Order granting an injunction pendente lite, affirmed, with $10 costs and disbursements. The order does not necessarily require the delivery of any of the machines to plaintiff on credit. In fact, plaintiff accedes to the interpretation that it requires delivery to it only upon payment of cash._ In view of plaintiff’s own interpretation, there is no need to clarify the order in this respect. The parties should proceed forthwith to a trial of the action on the merits. Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.